Count 1 of the indictment, upon which the conviction of this appellant was had, charged him with distilling, making or manufacturing alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol, etc.
The corpus delicti was proven without dispute or conflict, and the evidence as to the guilt of this appellant, defendant below, was in conflict, and therefore presented a jury question rendering inapt the general affirmative charge requested by the defendant. This charge was properly refused.
The several exceptions reserved to the court's rulings upon the admission of evidence are so clearly without merit they need no discussion.
The record proper appears regular and also without error.
The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.